             THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA


Abudu John Igein                    *
    Plaint (if                      *

V.                                  *
                                    *

                                    *
STATE FARM MUTUAL
                                    *
AUTOMOBILE INSURANCE
COMPANY                             *
                                    *

                                    *

Amirah Shae Mann                    *           Case No: 1: 20cv4287
                                    *

     Defendants                     *           Jury Trial Demanded



Pursuant to Fed. Rule o Civil Procedure 56 c

          §2423.27 MOTION FOR SUMMARY JUDGMENT

Comes now Abudu John Igein, Pro Se Plaintiff and herein moves this Court

for entry of an Order on his Motion for Summary Judgment against

Defendant STATE FARM MUTUAL AUTOMOBILE INSURANCE

COMPANY and Amirab Shae Mann.
                 Reasons for Summary Judgment

1. Amirah Shae Mann cannot be served. The address she provided on her

  police report is bogus. Attempt to serve her with the complaint was

   returned not served.

2. Defendant STATE FARM MUTUAL AUTOMOBILE INSURANCE

   COMPANY has not provided any defense to the Plaintiff claims and

   should be held accountable for all the allegations in the latter’s

   complaint.

3. The Court needs to hold Defendant STATE FARM MUTUAL

   AUTOMOBILE INSURANCE COMPANY liable and award an

    ORDER of Summary Judgment with PREJUDICE.

 4. Again, there is no genuine dispute at this point. Summary Judgment

    should be entered in favor of the Plaintiff.


                                 CONCLUSION


 1. For this reason, and all other reasons incorporated in the complaint,

    this Court should award Summary Judgment and issue an ORDER

     WITH pREJUDICE in favor of the Plaintiff, the movant, in the

     amount of $1.5 million dollars plus Punitive and Injunctive damage,

     Court Costs plus interests AS A MATTER OF LAW.
                    Respectfu~

                    Abudu Jo Igein
                    5051 Brown Leaf Court
                    Powder Springs GA 30127
                    404-947-9278

Dated: 01/25/2021
                         Certificate of Service

I hereby served my Motion for Summary Judgment to the following
recipients by certified mail.

State Farm Ins. Company
40 Technology Parkway
Norcross GA 30092
10/28/2020 Complaint received by J. Grisson


Amirah Shae Mann
2993 Bonds Lake Road
Conyers GA 30012

Office of the Clerk
2211 United States Courthouse
75 Ted Turner Drive SW
Atlanta GA 30303-336 1

                                          Respect ~ ubmi

                                          Abudu’r gem
                                          5051 Brown Leaf Court
                                          Powder Springs GA 30127
                                          404-947-9278

Dated: 01/25/2021
                                                         ASI          re
 I Complete Items 1, 2~ and S.
                                                                                 -

                                                                                                            12 Agent
 • Print your name and address on the reverse
     so that we can return the card to you.
                                                         x                                                  12 Addressee
                                                         B. R*~Ived by ~Th7mbd Name)                  0. Date of Delivery
 • Attach this card to the back of the mailpiece,
     or on the front if space permits.    —                   S.   Gñssory~
 1 • Article Addressed to:          /9—V) I               D~ Is delivery address different from hem il 12 Yds

1T~TE ç~2fi2                               I,v’f         ‘I
                                                             If YES ente? deilvety address below       ~ No


// 9 77zcJtn10Lt’4’1J’f~J~t                             ~1

                                                        3. Service Type                          ~ Priority Melt Expressø

      I~ I9590
          [III11111111111 I~ 11111111111 lUl Ill! Ill
               9402 5574 9274 6597 88
                                                        D Adult Signature
                                                        U Aduft S~nature Restricted Delivery
                                                        o certified Mall Resfrlcted Delivery
                                                                                                 Ci Registered Mafl’~’
                                                                                                 Ci RQ~Iet Mali Reaticted
                                                                                                  C Return Receipt for
                                                        o collect on Delivery                       Merchandise
 2. ArtIcle Number (Transfer
——
                             from seivic~j~~J
                    —.--—-———--~—-----——
                                                        Ucctocti cfl
                                                                 MailDelivery Restricted Delivery ~
                                                                                                  U $ignett~ra
                                                                                                    Signature conflrmellori”4
                                                                                                               confirmatIon
       7020 1290 0002 3185 9928                                    iMasnestictedOeltrery            RestrlctedDehvery
 PS Form 3811, July 201 5PSN 1530 02 DOD 9053                                                  Domestic Return Recelpt,




                                                                           7020 1290 0002 3185 9928




     DIET 9gTE 2000 062’t 020L
                                                                                                   :~            ~




                                                                                                            ~QC)                             r~4

                                                                                                    ~-
                                                                                                                                                  2

                   C)

                       Cl                                                             rR!
                                                                                       rrt
                                                                                       rR~




          -P                                                                           rn


    • -   —    N                                                                       C
               P
          ~~“.1
           -


               U,
•                  0
                             1.”
                             U’
                              ru
                              tu




                                         SENDER COMPLETE tHIS SECTION                                        COMPLETE THIS SECTION ON DELIVERY
                                                                                                             A. Signature
                                        • N Complete items 1, 2, and 3.                                 I
                                          • Print your name and address on the reverse                       X                                                       0
                                                                                                                                                                     C Agent
                                                                                                                                                                       Addressee
                                             so that we can return the card to you.                          B. Received by (Pdnted Name)                      C. Date of Delivery
                                          • Attach this card to the-back of the mailpiece,
                                             or on the front it space permits.
                                          1. ArticleAddressedtc                                             44. Is delivery address different from Item I?           C Yes
                                                                                                                  If YES, enter delivery address below:              C No
                               —
                                         ~M        &AI+ flfre ni t’~~
                                                     bfli
                               1~          cbIV/([ZS                          ~/1 43bt7/~9
                                                                                                            3. Sewice Type                                 O PriorIty Mall Express®
                                                                                                                                                           O RegIstered MeIITM
                                               l~ Ii~t•I l ! iIIIl~ I~ Ifli Il ~l I~ 1 I I~I
                                                   9590 9402 5574 9274 6597 95
                                                                                                            0 Adult Signature
                                                                                                            O Adult Signature Restricted Delivery
                                                                                                            O Certified Mail®
                                                                                                            O certified Mail Restricted Delivery
                                                                                                                                                           O Registered Mail RestrIcted
                                                                                                                                                             Delivery
                                                                                                                                                           O Return ReceIpt for
                                                                                                                                                             Merchandise
                                                                                                            O collect on DelIvery                          O Signature Confirmatlonhu
                                                    M....k.-...   fl~nnef~rfrnrn   s~wIce label)            o— collect on
                                                                                                                       MailDeiiveiy Restricted Delivery    O Signature confirmation
                                                                                                                        Mall RestrIcted Delivery             Restricted Delivery
                                                7020 1290 0002 3186 1310                                               DO)                  __________
                        -—          -      PS Form 3811, July 2015 PaN 7530.02-000-9053                                                                   Domestic Return Receipt
    JMudu J~qein
  5051 Bmwn Leaf Ct
Powder Springs, GA 30127

                                                                                                                US. PQSTA~E PAID
                                                                                                                ~
                                                                                                                30127
                                                                                                                JAN 25 21
                                                                                           aP~c~.               AMOLJt4T

                                                                                                        30303
                                                                                                                  $4.80
                                                                                                                R2307N1 53021-SI




                               PLACE STICI4ER AT TOP OF ENVELOPE TO THE RIGHT

                           -   -   CERTIFIED MAIL
                                OFThE RETURN AGORESS. POLO AT OOflEO LINE




                           7019 0160 0000 2854 8421

                                                                                Office of the Clerk
                                                                                2211 United States Courthouse
                                                                                75 Ted Turner Drive SW
                                                                                Atlanta GA 30303-336 1




                                                                                                                           -,
